Citation Nr: 1810222	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-30 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbar intervertebral disc syndrome, rated as 20 percent disabling prior to November 16, 2009, as 40 percent disabling prior to May 17, 2012, and as 20 percent disabling since May 17, 2012.

2.  Entitlement to an increased rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to May 17, 2012, and as 20 percent disabling since May 17, 2012.

3.  Entitlement to an increased rating for left lower extremity radiculopathy, rated as 10 percent disabling prior to May 17, 2012, and as 40 percent disabling since May 17, 2012.

4.  Entitlement to an increased rating for sinusitis, currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

The Veteran's claim was remanded in February 2015.  Unfortunately, the Board's requested development has not been completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

During the June 2014 hearing, the Veteran reported that in addition to receiving treatment at the Atlanta VA medical center, he had also been receiving treatment at the Lake City VA medical center in Florida.  He further testified that he received all of his treatment through the VA.

In a February 2015 remand, the Board requested that the AOJ obtain the VA treatment records.  The Atlanta VA treatment records were obtained and associated with the record.  However, despite the Board's December 2015 directives, the Lake City VA treatment records were not obtained on remand (and no explanation has been provided regarding their availability).  Id.; 38 U.S.C. § 5103A (c).  Because these medical records have not been associated with the claims file, they should be obtained on remand. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records from the Lake City VA medical center in Florida.  All attempts to procure records should be documented in the file.  If such records are unavailable, please document this finding in the claims file.

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




